WILKEY, Circuit Judge,
dissenting:
After oral argument before this court, EPA withdrew its policy of refusing to request permit applications from existing incinerators.1 One month later the agency promulgated revised standards for surface impoundments and announced that it would immediately begin requesting permit applications from these facilities as well.2 Since EDF’s complaint focused on the legality of EPA’s refusal to request permit applications for existing incinerators and surface storage impoundments, the allegedly illegal activity which EDF sought to enjoin has already abated. Thus, an order by this court will have no practical impact on the parties and the issue of mootness arises.
I conclude that it is unlikely that the EPA will once again unilaterally postpone the processing of permit applications and that the case should therefore be dismissed as moot. The majority does not agree. Accordingly, I dissent. The lack of consistent analysis in the cases decided by the lower federal courts leaves the resolution of this issue far from clear, however, hence I feel some obligation to set out my views in detail.
I.The Proper Standard
Under Article III of the United States Constitution, the jurisdiction of the federal courts is limited to those suits presenting a “case or controversy.”3 The doctrine of mootness has therefore been developed to aid the courts in determining when a suit which once presented a live dispute ceases to retain the requisite characteristic of a case or controversy.
However, despite the existence of numerous Supreme Court opinions on the subject,4 *25the law with respect to mootness is not completely settled. Indeed, it is not always clear what standard a court should apply when determining whether a case is moot. Quoting the Supreme Court, this court has stated:
two conditions ... must be satisfied if a federal court is to dismiss a case as moot. First, the court must conclude “with assurance that ‘there is no reasonable expectation ... ’ that the alleged violation will recur” ... second, ... it must be plain that “interim relief or events have completely and irrevocably eradicated the effects of the alleged violation.”5
Under this standard the defendant bears the burden of proof.6 However, neither EDF nor EPA discuss this standard, relying instead on what they characterize as an “exception” to the mootness rule. According to the parties, this “exception” exists when two elements combine: “(1) The challenged action [is] in its duration too short to be fully litigated prior to its cessation or expiration, and (2) there [is] a reasonable expectation that the same complaining party would be subjected to the same action again.”7 This “exception” was first recognized in Southern Pacific Terminal Co. v. ICC,8 and is commonly referred to as the “capable of repetition, yet evading review” exception. This court in Sholly v. NRC, stated that it is the plaintiff who must show that the case comes within this exception.9
At first glance, the parties’ arguments appear to be based on the following theoretical construction. Under Davis (n. 5 and n. 6, supra), a case is moot if the defendant shows that there is no reasonable expectation that the alleged violation will recur and that interim relief or events have completely and irrevocably eradicated the effects of the alleged violation. But under Weinstein (n. 4, supra), the ease falls within the capable of repetition yet evading review “exception” if the plaintiff shows that there is a reasonable expectation that this same complaining party will be subjected to the same action again and that the challenged action is in its duration too short to be fully litigated prior to its cessation or expiration.
This theoretical construction is somewhat confusing, however, because it requires the defendant to prove that there is no reasonable expectation that the alleged illegal activity will recur in order to establish that the case is moot and then it requires the plaintiff to prove that there is a reasonable expectation that the allegedly illegal activity will recur in order to bring the case within the exception. The defendant’s ability to prove that the case is moot therefore seems to preclude the court from finding that it is within the exception. This confusion arises only because courts have not *26always carefully explained when the two standards apply.
As exemplified by this case, mootness issues arise most often when circumstances change during the course of the litigation so that granting the requested relief will not serve any purpose. The changed circumstances are of three main types: (1) the plaintiff abandons the claim or settles the suit, (2) the defendant voluntarily abandons the allegedly illegal conduct, or (3) intervening events beyond the control of either party render relief impossible or unnecessary.10 Mootness issues caused by the plaintiff’s activities seldom present a problem.11 However, the courts’ failure expressly to distinguish between the latter two situations has led to the confusion noted above. That confusion can be remedied by examining how each standard applies to each situation.
The test articulated in Davis was developed for situations in which the defendant voluntarily alters his conduct (situation No. 2 above).12 The “capable of repetition yet evading review” test, on the other hand, has generally been applied to situations in which intervening events beyond the control of either party render relief impossible or unnecessary (situation No. 3 above).13 Viewed in that light, the capable of repetition yet evading review doctrine is not an exception to the mootness doctrine,14 but a test used to determine whether a case is truly moot in certain circumstances — i.e., when intervening events beyond the control of either party render relief impossible or unnecessary. The Davis test is a test which aids the same determination in different circumstances — i.e., when the defendant voluntarily abandons the allegedly illegal conduct. The two standards do not conflict, both are standards for mootness (neither is truly an “exception”), they simply apply in different situations.
Of course, the two tests share a common element — both require an inquiry into the likelihood that the plaintiff will again be subject to the allegedly'illegal conduct. Indeed, this appears to be the main concern under both standards. However, it is important to articulate when each standard applies because there are also differences in the two standards, differences which reflect the different concerns which arise in the two situations.
First, the Davis test requires that the defendant prove that there is no reasonable expectation that the allegedly illegal activity will recur.15 Under the “capable of repetition yet evading review” test., on the other hand, the plaintiff is required to show that there is a reasonable expectation that he *27will be subject to the same action again.16 Placing the burden on the defendant makes sense when the defendant has voluntarily altered his conduct (situation No. 2). On the other hand, it would be somewhat unfair to place that burden on the defendant in situation No. 3 because it is the plaintiff who is seeking relief and the defendant has done nothing to avoid it.
The other primary difference in the two tests — the nature of the second prong — similarly reflects differences in the two situations. Under the second prong of Davis, the defendant is required to show that the effects of his allegedly illegal activity have been “irrevocably eradicated,”17 while under the second prong of the “capable of repetition yet evading review” test the court considers whether the challenged activity is in its duration too short to be fully litigated prior to its cessation or expiration.18 The second prong of the Davis test makes sense in the context of situation No. 2 because without it a defendant could injure a plaintiff, cease the allegedly illegal activity when challenged, and avoid responsibility for any continuing injury. Similarly, the second prong of the “capable of repetition yet evading review” test makes sense in the context of situation No. 3. If the intervening events over which neither party has control will by their nature occur before judicial review is terminated, it then seems fair to hear the case at the present time. Applying the duration requirement to situation No. 2 does not make sense, however, because in that situation the defendant controls the duration of the challenged activity. If the duration requirement applied to situation No. 2, the defendant could determine whether to moot the case.
In sum, there are two basic tests for determining mootness; neither is properly an “exception.” Each test applies in a different set of circumstances.19 Thus, when the question of mootness arises the court’s first inquiry should be why the circumstances have changed. The answer to that question then determines who has the burden of proof on the mootness issue and what standard applies.
II. Application of the Proper Standard
Applying the approach outlined above, I note first that the allegedly illegal activity abated in the present case because EPA (the defendant) voluntarily terminated its policy of not requiring permit applications for existing incinerators and surface storage impoundments. Thus, the correct standard is the one articulated in Davis, not, as the parties argue, the capable of repetition yet evading review standard.
As noted earlier, under Davis, the case is moot if the defendant shows (1) that there is no reasonable expectation that the alleged violation will recur and (2) that interim relief or events have completely and irrevocably eradicated the effects of the alleged violation. I conclude that defendant has met this burden.
The determination of whether there is a reasonable expectation that the alleged violation will recur depends largely on how the alleged violation or the allegedly illegal activity is characterized. This is the point on which the majority and I most radically diverge. The majority accepts EDF’s asser*28tion that the present suit is a challenge to EPA’s power to “suspend any promulgated RCRA regulation.”20 I, on the other hand, conclude that the present suit is more narrowly focused. In my opinion, the issue presented is the legality of EPA’s decision not to process permit applications for existing incinerators and surface storage impoundments.
The majority’s characterization of the allegedly illegal activity is unacceptable to me primarily because it assumes the issue being decided. Under the majority’s resolution of this case, the legality of EPA’s actions turns on whether its decision to defer the processing of permits under section 6925 was in reality a suspension of the regulations it promulgated under section 6924. EDF claims that it is and that accordingly notice and comment should have been provided. EPA, on the other hand, claims that its deferral of the permitting process does not affect the validity of the regulations under section 6924 and that accordingly its decision was a general statement of policy for which notice and comment was not needed. Thus, the majority’s characterization of the activity being challenged decides the merits — -if EPA suspended the regulations, notice and comment probably was required.21 The real issue before the court is whether the deferral of the permit process suspended the regulations. Thus, the allegedly illegal activity which EDF challenges is the deferral of the permit process which it claims is illegal because it effectively suspended the regulations. I would therefore limit our mootness consideration to whether there is a reasonable expectation that the EPA will again defer the permitting process. I conclude that there is not.
The present case in this respect is very much like Davis in which the “unique circumstances” that caused the defendant to engage in the allegedly illegal activity in the first place “are no longer present, and are unlikely to recur.”22 EPA deferred processing permits for existing incinerators and storage surface impoundments because of its tremendous workload, which resulted from having to process nearly 15,000 permits at once because new regulations had been promulgated for all facilities. To further complicate the problem the standards under which the permits for existing surface storage impoundments were to be processed were under review by the EPA. It is unlikely that Congress will again pass a new statute requiring wholesale changes and that EPA would at the same time decide to reevaluate those standards immediately after they were promulgated, so it is unlikely that the EPA will again defer the processing of permits. Thus, the first prong of Davis is met.-
The second Davis prong is, in my opinion, also met. Since EDF has not claimed that the challenged policy gave rise to any claim for damages, the EPA’s decision to begin processing permits completely eliminated any harm that might have been caused by the prior policy. This case is not like Doe v. Harris,23 in which the plaintiff alleged a continuing harm caused by the threat that the defendant would return to his earlier conduct.24 The EDF complains only of the effect of the policy when it is in force. Thus, because the harm has been completely eradicated and because I believe that *29there is no reasonable expectation that the circumstances giving rise to this suit will recur, I would hold that the case is moot.

. 47 Fed.Reg. 27516 (1982).


. Id. at 32274.


. U.S. Const., art. III.


. See, e.g., City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 102 S.Ct. 1070, 71 L.Ed.2d 152 (1982); Murphy v. Hunt, 455 U.S. 478, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982); Gannett Co. v. DePasquale, 443 U.S. 368, 99 S.Ct. 2898, 61 *25L.Ed.2d 608 (1979); County of Los Angeles v. Davis, 440 U.S. 625, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979); SEC v. Sloan, 436 U.S. 103, 98 S.Ct. 1702, 56 L.Ed.2d 148 (1978); Weinstein v. Bradford, 423 U.S. 147, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975); Preiser v. Newkirk, 422 U.S. 395, 95 S.Ct. 2330, 45 L.Ed.2d 272 (1975); DeFunis v. Odegaard, 416 U.S. 312, 94 S.Ct. 1704, 40 L.Ed.2d 164 (1974); Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973); SEC v. Medical Committee for Human Rights, 404 U.S. 403, 92 S.Ct. 577, 30 L.Ed.2d 560 (1972); United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 89 S.Ct. 361, 21 L.Ed.2d 344 (1968); Liner v. Jafco, Inc., 375 U.S. 301, 84 S.Ct. 391, 11 L.Ed.2d 347 (1964); United States v. W.T. Grant Co., 345 U.S. 629, 73 S.Ct. 894, 97 L.Ed. 1303 (1953).


. Doe v. Harris, 696 F.2d 109, 111 (D.C.Cir.1982) (quoting County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979)).


. Davis, 440 U.S. at 631, 99 S.Ct. at 1383; United States v. W.T. Grant Co., 345 U.S. 629, 632-33, 73 S.Ct. 894, 897-98, 97 L.Ed. 1303 (1953).


. Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 349, 46 L.Ed.2d 350 (1975). See also SEC v. Sloan, 436 U.S. 103, 109-10, 98 S.Ct. 1702, 1707-08, 56 L.Ed.2d 148 (1978); Gannett Co. v. DePasquale, 443 U.S. 368, 377, 99 S.Ct. 2898, 2904, 61 L.Ed.2d 608 (1979).


. 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911).


. 651 F.2d 780, 785 (D.C.Cir.1980), vacated and remanded - U.S. -, 103 S.Ct. 1170, 75 L.Ed.2d 423 (1983).


. 13 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 3533 at 263 (1975).


. Id.


. See City of Mesquite v. Aladdin’s Castle Inc., 455 U.S. 283, 289 n. 10, 102 S.Ct. 1070, 1074 n. 10, 71 L.Ed.2d 152 (1982); SEC v. Medical Committee for Human Rights, 404 U.S. 403, 92 S.Ct. 577, 30 L.Ed.2d 560 (1972); United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 89 S.Ct. 361, 21 L.Ed.2d 344 (1968); United States v. W.T. Grant Co., 345 U.S. 629, 73 S.Ct. 894, 97 L.Ed. 1303 (1953).


. See Murphy v. Hunt, 455 U.S. 478, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982); Gannett Co. v. DePasquale, 443 U.S. 368, 99 S.Ct. 2898, 61 L.Ed.2d 608 (1979); SEC v. Sloan, 436 U.S. 103, 98 S.Ct. 1702, 56 L.Ed.2d 148 (1978); Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973).


. The Supreme Court has referred to the capable of repetition yet evading review doctrine as an “exception,” see, e.g., Murphy v. Hunt, 455 U.S. 478, 482, 102 S.Ct. 1181, 1183, 71 L.Ed.2d 353 (1982), as have some commentators. See, e.g., 6A J. Moore, Moore’s Federal Practice ¶ 57.13 at 57-128 n. 11 (1983). However, the term “exception” is used only to explain that something which appears to be moot is in fact justiciable. To the extent that the mootness doctrine is grounded on constitutional limits on judicial power, see DeFunis v. Odegaard, 416 U.S. 312, 316, 94 S.Ct. 1704, 1705-06, 40 L.Ed.2d 164 (1974); SEC v. Medical Comm. for Human Rights, 404 U.S. 403, 407, 92 S.Ct. 577, 580, 30 L.Ed.2d 560 (1972); Liner v. Jafio, Inc., 375 U.S. 301, 306 n. 3, 84 S.Ct. 391, 394 n. 3, 11 L.Ed.2d 347 (1964), it cannot admit of any true exception.


.Davis, 440 U.S. at 631, 99 S.Ct. at 1383; W.T. Grant, 345 U.S. at 632-33, 73 S.Ct. at 897-98.


. Sholly, 651 F.2d at 785; see also Murphy v. Hunt, 455 U.S. 478, 482, 102 S.Ct. 1181, 1183, 71 L.Ed.2d 353 (“there must be a ... ‘demonstrated probability’ that the same controversy will recur.”) (emphasis added).


. Davis, 440 U.S. at 631, 99 S.Ct. at 1383.


. Weinstein, 423 U.S. at 149, 96 S.Ct. at 349. As phrased in Weinstein, the duration requirement is the first prong of the “capable of repetition yet evading” test. I refer to it as the second prong only because the other prong is similar in nature to the first prong of Davis.


. In his dissent in Powell v. McCormack, 395 U.S. 486, 559, 89 S.Ct. 1944, 1984, 23 L.Ed.2d 491 (1969), Justice Stewart noted that different mootness tests apply in different circumstances, stating that Concentrated Phosphate, W.T. Grant, and similar cases had “no application to the present case [because] this case does not involve the ‘voluntary abandonment of a practice.’ Rather it became moot because of an event over which the respondents had no control. ...” Id. at 562, 89 S.Ct. at 1985 (Stewart, J., dissenting).


. Majority Opinion at 810 (emphasis added).


. See Natural Resources Defense Council v. EPA, 683 F.2d 752 (3d Cir.1982); Council of the Southern Mountains, Inc. v. Donovan, 653 F.2d 573 (D.C.Cir.1981).


. Davis, 440 U.S. at 632, 99 S.Ct. at 1383.


. 696 F.2d 109 (D.C.Cir.1982).


. In Harris, plaintiff challenged the Veterans Administration’s decision to turn over his medical records, including psychiatric records, to the U.S. Attorney without giving him any notice. The court held that the case .was not moot despite the return of the records, in part because plaintiff alleged a continuing harm from the threat of a recurrence of the challenged conduct. The court relied on “a psychiatrist’s affidavit that disclosure of a paranoid’s records would inhibit treatment and hinder the patient’s recovery.” Id. at 112. Thus, the effects of the alleged violation would not be completely eradicated until the plaintiff was assured, through a court order, that no unauthorized disclosure would recur.